NO. 12-18-00054-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §
EOG RESOURCES, INC.,                                      §    ORIGINAL PROCEEDING
RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator, EOG Resources, Inc., filed an original mandamus proceeding complaining of
Respondent’s order refusing to transfer venue of the underlying proceeding to Harris County,
Texas. On June 29, 2018, this Court conditionally granted Relator’s petition and directed
Respondent to (1) vacate his December 6, 2017 order denying EOG’s motion to transfer venue,
and (2) transfer the case to Harris County. By an order signed on July 17, Respondent complied
with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss
Relator’s petition for writ of mandamus as moot.
Opinion delivered September 5, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        SEPTEMBER 5, 2018

                                       NO. 12-18-00054-CV



                                    EOG RESOURCES, INC.,
                                           Relator
                                             V.

                                  HON. CRAIG M. MIXSON,
                                        Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by EOG
Resources, Inc.; who is the relator in Cause No. CV-7-9753, pending on the docket of the 1st
Judicial District Court of San Augustine County, Texas. Said petition for writ of mandamus
having been filed herein on March 15, 2018, and the same having been duly considered, because
it is the opinion of this Court that the writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby dismissed as moot.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.